VIA EDGAR November 16, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities and Lincoln Life & Annuity Company of New York File No. 333-176213; Post-Effective Amendment No. 5 (“Amendment”) Ladies and Gentlemen: Lincoln Life & Annuity Company of New York will file the above-referenced Amendment to the Registration Statement on November 20, 2012. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Life & Annuity Company of New York, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Amendment be accelerated and that the amended Registration Statement be declared effective on November 20, 2012, or as soon as possible thereafter. Sincerely, /s/ Stephen R. Turer Stephen R. Turer Vice President Lincoln Life & Annuity Company of New York VIA EDGAR November 16, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities and Lincoln Life & Annuity Company of New York File No. 333-176213; Post-Effective Amendment No. 5 (“Amendment”) Ladies and Gentlemen: Lincoln Life & Annuity Company of New York will file the above-referenced Amendment to the Registration Statement on November 20, 2012.Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Amendment be accelerated and that the amended Registration Statement be declared effective on November 20, 2012, or as soon as possible thereafter. Sincerely, /s/ Thomas O'Neill Thomas O’Neill Senior Vice President & Director
